Case 1:20-cv-00977-PAB-SKC Document 78 Filed 07/02/20 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Case No. 20-cv-00977-PAB-SKC

  THOMAS CARRANZA,
  JESUS MARTINEZ,
  RICHARD BARNUM,
  THOMAS LEWIS,
  MICHAEL WARD,
  COLBY PROPES, and
  CHAD HUNTER,

        Plaintiffs, on their own and on behalf of a class of similarly situated persons,

  v.

  STEVEN REAMS, Sheriff of Weld County, Colorado, in his official capacity,

       Defendant.
  _____________________________________________________________________

                                  ORDER
  _____________________________________________________________________

        This matter is before the Court on Plaintiffs’ Motion for Forthwith Hearing

  Regarding Defendant’s Non-Compliance with the Court’s Preliminary Injunction [Docket

  No. 62].

        This case concerns the Weld County Jail’s housing of medically vulnerable

  inmates1 during the COVID-19 pandemic. On May 11, 2020, the Court entered a


        1
           The Court’s preliminary injunction order defined “medically vulnerable” people
  as “people who are 65 years and older, have chronic lung disease or moderate to
  severe asthma, have serious heart conditions, are immunocompromised, have severe
  obesity, have diabetes, have chronic kidney disease and undergoing dialysis, or have
  liver disease.” Docket No. 55 at 5-6 (citing “People Who Are at Higher Risk for Severe
  Illness,” Centers for Disease Control and Prevention,
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
  risk.html (last accessed May 8, 2020)).
Case 1:20-cv-00977-PAB-SKC Document 78 Filed 07/02/20 USDC Colorado Page 2 of 4




  preliminary injunction against defendant in his official capacity as Sheriff of Weld

  County, Colorado. Docket No. 55. The preliminary injunction first required defendant

  to compile a list of medically vulnerable inmates held at the Weld County Jail (the

  “screening procedure”). Id. at 37-38. The preliminary injunction also required

  defendant to institute five policies and procedures in the Jail. Id. at 38-39. As relevant

  here, those requirements included “[a] policy ensuring that, to the maximum extent

  possible considering the Jail’s physical layout, population level, and classification

  needs, medically vulnerable inmates are ‘socially distanced’ from other inmates housed

  in the Jail” (the “social distancing policy”) and “[a] procedure, as part of the intake of

  new inmates into the Jail, for medically vulnerable inmates to be single-celled or

  otherwise socially distanced, to the maximum extent possible considering the Jail’s

  physical layout and classification needs, while housed in the transition unit” (the “intake

  procedure”). Id. at 38. Defendant filed a report detailing his compliance with the

  preliminary injunction on May 18, 2020. Docket No. 60.

         On May 21, 2020, plaintiffs filed the instant motion, requesting that the Court

  hold a hearing on what they claim is defendant’s non-compliance with the preliminary

  injunction. Docket No. 62 at 1. Specifically, plaintiffs seek a hearing to challenge

  defendant’s compliance with the preliminary injunction’s screening procedure, social

  distancing policy, and intake procedure requirements. Id. at 3. Defendant opposes the

  motion. See Docket No. 66.

         The Court will deny the motion. A district court has the authority to conduct

  evidentiary compliance hearings to determine if a party is in compliance with the court’s


                                                2
Case 1:20-cv-00977-PAB-SKC Document 78 Filed 07/02/20 USDC Colorado Page 3 of 4




  orders. Cf. Battle v. Anderson, 594 F.2d 786, 789 (10th Cir. 1979) (discussing a district

  court’s compliance hearings related to overcrowded penal institutions). However, the

  purpose of such a hearing in this case is unclear to the Court. Plaintiffs do not ask that

  defendant be held in civil contempt for violating the preliminary injunction order. See

  Docket No. 62; cf. Jeff D. v. Otter, 643 F.3d 278, 285-86 (9th Cir. 2011) (discussing

  where a compliance hearing may use the burdens of proof and standard for civil

  contempt). And plaintiffs explicitly state that they are not asking the Court to modify the

  preliminary injunction order. See Docket No. 72 at 1 (“Plaintiffs do not seek to modify

  or expand the Court’s order.”).2 Rather, plaintiffs’ reply clarifies that they seek a

  hearing because of an “imbalance in access to relevant information.” See id. at 1-2

  (arguing that defendant, who controls the Jail, has “refused to provide” information

  relevant to determining compliance). However, plaintiffs fail to explain why this



         2
            Despite this representation, it appears to the Court that the impetus for
  plaintiffs’ motion is the perceived inadequacy of the preliminary injunction order, not
  defendant’s compliance with the order. For example, plaintiffs contend that the
  screening questions used by defendant do not “reasonably ensure that the screener
  will uncover whether the inmate is medically vulnerable.” Docket No. 62 at 8. But
  defendant’s screening questions track the language of the preliminary injunction,
  compare Docket No. 55 at 37-38 with Docket No. 60 at 2-3, and thus are not evidence
  of defendant’s non-compliance with the preliminary injunction. Rather, plaintiffs are
  arguing that the language of the Court’s preliminary injunction should be modified to, in
  their view, more accurately identify medically vulnerable inmates. Similarly, plaintiffs’
  arguments as to defendant’s social distancing policy rely in part on the assertion that
  COVID-19 testing is now widely available and should be used in the Jail. Docket No.
  62 at 5-7. The Court found in the preliminary injunction order that “it [was] not clear
  from the record that the Jail has the quantity of test kits necessary to implement a wide-
  ranging testing procedure or that the Jail can acquire a sufficient number of test kits.”
  Docket No. 55 at 33. The Court now requiring the Jail to implement a testing protocol
  would be a modification of the preliminary injunction order, not an evaluation of
  defendant’s compliance with the order as it exists.

                                                3
Case 1:20-cv-00977-PAB-SKC Document 78 Filed 07/02/20 USDC Colorado Page 4 of 4




  information must be probed at a hearing rather than through the discovery process.

  Thus, the Court concludes that a compliance hearing is not necessary at this time.3

        Accordingly, it is

        ORDERED that Plaintiffs’ Motion for Forthwith Hearing Regarding Defendant’s

  Non-Compliance with the Court’s Preliminary Injunction [Docket No. 62] is DENIED,



        DATED July 2, 2020.

                                          BY THE COURT:



                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




        3
         Nothing in this order should be construed as relieving defendant’s obligation to
  comply with the Court’s preliminary injunction order.

                                             4
